Citation Nr: 0400506	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy.  

2.  Entitlement to an increased evaluation for 
hydronephrosis, left kidney, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for urethral 
stricture, currently rated as 10 percent disabling.  

4.  Entitlement to a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and December 2001 rating 
determinations of the Anchorage, Alaska, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of a total rating based upon individual 
unemployability will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  Any current cardiomyopathy is unrelated to service.

2.  An etiological or causal relationship between the 
veteran's service-connected hydronephrosis or urethral 
stricture and any current cardiomyopathy has not been 
demonstrated.

3.  The veteran has nocturia no more than three to four times 
per night; there has been no demonstration of the need for 
absorbent materials due to urine leakage.  

4.  The veteran's left kidney hydronephrosis has not been 
shown to cause frequent attacks of colic with infection, 
functional impairment of the kidney.




CONCLUSIONS OF LAW

1.  Any current cardiomyopathy was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  Any current cardiomyopathy is not proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003).

3.  The criteria for a 20 percent evaluation for urethra 
stricture have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.115, Diagnostic Code 7518 (2003).

4. The criteria for an evaluation in excess of 20 percent for 
left kidney hydronephrosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.115, 
Diagnostic Code 7509 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. See 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the February 2001 and 
December 2001 rating determinations, the January 2002 and 
January 2003 SOCs, and the December 2002 and two April 2003 
2002 SSOCs informed the appellant of the information and 
evidence needed to substantiate this claim.  Moreover, in May 
and July 2001 letters, the RO informed the appellant of the 
laws and regulations of the VCAA.  The RO notified the 
appellant about VA's duty to assist him in obtaining evidence 
about his claim, what the evidence had to show to establish 
entitlement, what VA had done with regard to his claim, what 
the veteran could do to help with his claim, when and where 
to send the information or evidence, and where to contact VA 
if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations with regard to his claims.  VA has 
met all VCAA duties.

In sum, VA has satisfied its duties to notify and to assist 
the appellant in this case.


Cardiomyopathy

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the veteran's service medical records reveals 
that they are devoid of any complaints or findings of 
cardiomyopathy.  At the time of the veteran's April 1969 
service separation examination, normal findings were reported 
for the heart and vascular system.  The veteran's blood 
pressure was noted to be 110/78.

Treatment records in the years immediately following service 
do not contain findings or diagnoses of cardiomyopathy.  

In connection with his request for increased evaluations for 
his service-connected disorders, the veteran was afforded a 
VA examination in October 2000.  In the report, the examiner 
noted that the veteran had a history of hydronephrosis, 
polynephritis, and urethral stricture with multiple urethral 
dilations.  He further indicated that the veteran went on to 
develop hypertension with cardiomegaly and then had a 
myocardial infarction and developed aortic stenosis and 
cardiomyopathy.  In the discussion section of the report, the 
examiner noted that the veteran had a history or 
cardiomyopathy that more likely than not was a result of his 
chronic renal compression with hypertension.  

In March 2001, the veteran filed a claim for service 
connection for cardiomyopathy due to his service-connected 
hydronephrosis.  

In July 2001, the RO requested that the VA examiner who 
performed the October 2000 examination provide additional 
opinions.  

In August 2001, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had several episodes of pyelonephritis 
secondary to urethral strictures with urethral stricture 
dilated in the past; however, he had had no procedure for 
dilation or history of hydronephrosis for the past two to 
three years.  Laboratory data was current on recent follow-up 
examinations without renal or urinary abnormalities.  
Diagnoses of recurrent pyelonephritis, in quiescent state 
times three years, and recurrent urethral stricture, in 
quiescent state times three years, were rendered.  

Cardiac examination resulted in diagnoses of hypertension, 
well controlled, and dilated cardiomyopathy, severe, with 
ejection fraction varying from 30 to 39 percent.  In the 
discussion portion of the report, the examiner indicated that 
the veteran had significant heart disease with dilated 
cardiomyopathy and very poor heart function.  He was also 
noted to have hypertension and urethral stricture episodes 
accompanied by hydronephrosis, though these were not 
considered as causal agents in his hypertension or 
cardiomyopathy.  The examiner indicated that the etiology of 
the veteran's dilated cardiomyopathy was idiopathic and less 
likely than not associated with hypertension or history of 
hydronephrosis.  

In August 2001 addendum, the examiner indicated that a review 
of the claims file (C-file) and current outpatient treatment 
records combined with research, reflected the following:  The 
veteran had had recurring urethral stricture with episodic 
obstructive process resulting in obstruction and 
hydronephrosis, bilaterally.  He noted that his earlier 
opinion that this was a causal agent in the veteran's 
hypertension was incorrect.  He stated that obstruction of 
the renal arteries via external pressure, i.e. renal artery 
stenosis or mass, would produce a surgically correctable 
hypertension.  Obstruction of the collective system, where 
there is measured renal function as in the case here, is not 
associated with hypertension.  He observed that there was no 
history on review of records of renal calculi and the veteran 
had not required urethral dilation in the past two to three 
years per his history.  He stated that he hoped this cleared 
up his incorrect opinion in October 2000.  

At the time of a May 2002 informal conference, the veteran 
agreed to having his case reviewed with an additional opinion 
being rendered.  

In October 2002, the file was again reviewed by the same 
examiner who had provided the two previous opinions.  The 
veteran was noted to have had significant renal problems that 
were service connected and listed as hydronephrosis.  He was 
also noted to have had several renal infections with shaking 
chills and extremely high fevers in the past, with the last 
episode being in 1999.  He observed that cardiomyopathy was a 
later development and only noted after repeated renal 
infections.  The veteran was known to have only partial renal 
function on the left at that point.  

The examiner observed that the examinations of record were 
very current and that the veteran was followed closely by a 
VA physician.  The veteran's cardiomyopathy was very well 
established.  It was the examiner's opinion that the 
veteran's recurrent/chronic renal disease was not an agent in 
his cardiomyopathy.  He stated that the veteran was 
unemployable as a result of his cardiomyopathy.  

In January 2003, the veteran was afforded an additional VA 
examination by another medical examiner for the purposes of 
determining the nature and etiology of his cardiomyopathy.  
The examiner indicated that he had reviewed the veteran's 
entire C-file.  He observed that the veteran was diagnosed 
with idiopathic cardiomyopathy approximately four years ago.  
This occurred during a preop evaluation when he complained of 
increasing shortness of breath which began six to eight 
months prior to the evaluation.  Physical examination 
revealed that the PMI could not be localized.  The rhythm was 
regular and the S2 was widely split.  Positive S4 was heard 
at the left sternal border as well as a holosystolic murmur.  
There was no S3, no gallop, and no rub.  It was the 
examiner's impression that the veteran had idiopathic 
cardiomyopathy.  The examiner stated that the veteran's 
cardiomyopathy was idiopathic and unrelated to his underlying 
kidney disease or fluctuating blood pressures.  

Service connection for cardiomyopathy is not warranted on 
either a direct or secondary basis.  

The service medical records and VA treatment records and 
examination reports in the years immediately following 
service are devoid of any complaints or findings of 
cardiomyopathy.  The first report of any of cardiomyopathy is 
not until many years after service.  Moreover, there has been 
no competent medical evidence submitted relating any current 
cardiomyopathy to the veteran's period of service.  As to the 
veteran's belief that his current cardiomyopathy began 
inservice or is otherwise related to service or service-
connected disability in some way, he is not qualified to 
render a medical opinion as to etiology of these disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board does note the October 2000 VA examiner's opinion, 
wherein he stated that the veteran had a history of 
cardiomyopathy that more likely than not was a result of his 
chronic renal compression with hypertension.  However, the 
same examiner, in August 2001, following a thorough of the 
file and examination of the veteran, indicated that his 
earlier opinion was incorrect.  On further review, he stated 
that obstruction of the renal arteries via external pressure, 
i.e. renal artery stenosis or mass, would produce a 
surgically correctable hypertension.  Obstruction of the 
collective system, where there is measured renal function, as 
was the case with the veteran, was not associated with 
hypertension.  Moreover, in October 2002, the same examiner 
again indicated that that the veteran's recurrent/chronic 
renal disease was not an agent in his cardiomyopathy.

To clear up any discrepancy that might have existed with the 
three opinions, the RO scheduled the veteran for an 
additional VA examination in January 2003.  In his January 
2003 report, the examiner indicated that he had reviewed the 
veteran's entire C-file.  Following a through review of the 
claims folder, and an examination of the veteran, the 
examiner concluded that the veteran's idiopathic 
cardiomyopathy was unrelated to his underlying kidney disease 
or fluctuating blood pressure.  

In weighing the evidence of record, the Board finds that the 
favorable October 2000 opinion has no weight since the 
examiner subsequently withdrew that opinion.  Other opinions 
of greater probative value, which were based on a full review 
of the veteran's records, did not relate cardiomyopathy to 
service or service-connected disability.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).  In this case, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, since the probative medical 
opinions do not support the claim, service connection is not 
in order.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
cardiomyopathy is not related to his period of service or his 
service-connected hydronephrosis or urethra stricture.  
Therefore, service connection is denied.


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In June 2000, the veteran requested that his service-
connected disability evaluations be reopened as their 
symptomatology had worsened.  

Treatment records obtained in conjunction with the veteran's 
request reveal that at the time of a March 2000 visit, the 
veteran was noted to have chronic left pyelonephritis, with 
the kidney reportedly being nonfunctional due to this.  

In October 2000, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
a history of hydronephrosis, pyelonephritis, and urethral 
stricture with multiple urethral dilations having been 
performed.  The veteran denied urinary frequency but had 3+ 
blood in the urine on routine urinalysis.  His only surgeries 
were noted to be dilations.  The genitourinary examination 
was grossly normal with the exception of gross hematuria.  
Laboratory studies with chemistry panel were normal on 
examination.  

Diagnoses of chronic urethra stricture requiring frequent 
dilation and chronic hydronephrosis and pyelonephritis were 
rendered.  

At the time of a July 2001 outpatient visit, the veteran 
reported having gross hematuria at times.  He indicated that 
he had left flank pain when having hematuria.  The examiner 
noted that an intravenous pyelogram (IVP) performed in 
January 2001 revealed marked to moderate caliectasis of the 
left kidney together with thinning of the cortex of the left 
kidney.  This was thought to be due to prior inflammatory 
changes or previous obstruction of the left collecting 
system.  There was no evidence of obstruction at that time.  
The veteran reported that he had not had any hematuria since 
his last visit.  His stream was also noted to be "ok."  It 
was the examiner's impression that the veteran had a history 
of urethral stricture, hematuria with intermittent left flank 
pain, and a history of left renal injury.  

As noted above, the veteran's recurrent pyelonephritis and 
recurrent urethral stricture were noted to have been in a 
quiescent state for the past three years at the time of his 
August 2001 VA examination.  

In an October 2002 medical advisory opinion, the veteran was 
noted to have last had a renal infection in 1999.  

Additional treatment records obtained demonstrate that at the 
time of an October 2001 ultrasound of the kidneys, the 
veteran was found to have multiple dilated calices in the 
left kidney, without dilation of the pelvis or left ureter, 
suggestive of scarring and lipomatosis in the left central 
collecting system.  Lipomatosis alone would not cause 
dilation of the magnitude seen here.  The veteran was also 
noted to have a normal right kidney and scarred bladder.  

At the time of an October 2001 outpatient visit, the veteran 
reported experiencing urinary frequency two to three times 
per night and every half-hour during the day.  He felt 
pressure but there was no dysuria.  The volume of urination 
varied and there was no hematuria.  

At the time of a January 2002 visit, the veteran reported 
having continuing urinary frequency.  He noted some 
discomfort with urination and indicated that once or twice a 
week he would get true urgency and have difficulty emptying 
his bladder.  

At the time of his January 2003 VA examination, the veteran 
reported that he still had difficulty urinating.  He stated 
that his urine stream was usually slow and split.  He woke up 
three to four times per night to urinate and had blood in his 
urine off and on.  A history of urethral stricture was noted.  
His serum creatinine was checked in 2001 and was normal at 
1.0.  In his January 2003 report, the examiner indicated that 
the veteran had a history of urethral stricture, 
hydronephrosis, recurrent urinary tract infection, and normal 
renal function with microscopic hematuria.  


Urethral Stricture

Service connection is currently in effect for urethral 
stricture, which has been assigned a 10 percent disability 
evaluation under DC 7518, which requires rating on voiding 
dysfunction.  

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted. 38 C.F.R. § 4.115a.  When 
there is leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day, a 40 percent 
disability rating is warranted.  Id.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night. Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

The Board is of the opinion that the criteria for a 20 
percent disability evaluation under urinary frequency have 
been met.  The veteran has reported having nocturia, arising 
up to three times per night, at the time of several 
outpatient visits.  Moreover, at the time of the most VA 
examination, performed in January 2003, the veteran reported 
arising three to four times per night to urinate.  Thus, the 
criteria for a 20 percent disability evaluation have been 
met.  The criteria for an evaluation in excess of 20 percent 
under urinary frequency have not been met as the veteran has 
not reported having nocturia five times or more per night or 
urinating at intervals of less than one hour during the day.  
A 40 evaluation, the next higher evaluation under urine 
leakage, has also not been shown as the veteran has not 
reported having to wear absorbent materials.  A 30 percent 
evaluation is also not warranted under obstructed voiding as 
the veteran has not been shown to have urinary retention 
requiring intermittent or continuous catheterization.


Left Kidney Hydronephrosis

Service connection is in effect for left kidney 
hydronephrosis, which has been assigned a 20 percent 
disability evaluation.  

Hydronephrosis that is severe is rated as renal dysfunction 
under Diagnostic Code 7500.  Otherwise, hydronephrosis 
manifested by frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired, is rated 30 percent 
disabling.  A 20 percent rating is warranted for frequent 
attacks of colic, requiring catheter drainage.  A 10 percent 
rating is warranted for only an occasional attack of colic, 
not infected and not requiring catheter drainage. 38 C.F.R. § 
4.115b, Diagnostic Code 7509 (2003).

The criteria for a 30 percent evaluation have not been met.  
At the time of the October 2000 VA examination, the 
genitourinary examination was grossly normal with the 
exception of gross hematuria.  Laboratory studies with 
chemistry panel were grossly normal.  At the time of his 
August 2001 VA examination, the veteran's pyelonephritis was 
noted to have been in a quiescent state for the past three 
years.  Finally, at the time of the January 2003 VA 
examination, the veteran was found to have normal renal 
function.  

While the Board is sympathetic to the veteran's beliefs that 
an increased evaluation is warranted, the objective medical 
evidence does not demonstrate that the veteran has frequent 
attacks of colic with infection, impaired kidney functioning.  
Further, there is no medical examiner who has classified the 
hydronephrosis as severe.  As such, the criteria for an 
increased evaluation have not been met.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his service-connected left kidney hydronephrosis or 
urethra stricture.  While the Board notes that the veteran is 
currently in receipt of social security disability benefits, 
the primary diagnosis listed as the reason for his receipt of 
social security benefits is cardiomyopathy.  Moreover, the VA 
examiner, in his October 2002 report, found the veteran 
unemployable as a result of his nonservice-connected 
cardiomyopathy.  Furthermore, the currently assigned 
schedular disability evaluations for these disorders 
contemplate impairment of earning capacity under 38 U.S.C.A. 
§  1155.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected urethra stricture and left kidney 
hydronephrosis, and that the record does not suggest, based 
upon these findings documented within the clinical reports, 
that the appellant has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.




ORDER

Service connection for cardiomyopathy is denied.  

A 20 percent evaluation for urethral stricture is granted, 
subject to regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 20 percent for left kidney 
hydronephrosis is denied.  


REMAND

With regard to the claim of a total rating based upon 
individual unemployability, the Board notes that there has 
been no VCAA letter issued from the RO and the Board has been 
prohibited from curing this defect.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the is case is remanded for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must be 
issued.

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



